Title: To Thomas Jefferson from John Woodside, 20 October 1801
From: Woodside, John
To: Jefferson, Thomas


Sir
City of Washington Octr. 20th. 1801
The inclosed was lately received in a letter from Leghorn, but being unacquainted with Italian it is not for me to enjoy the pleasure of a perusal in that harmonious tongue.
Permit me Sir to say that the sentiments and principles therein expressed in Italian, as to their leading features have been, I trust, indelibly engraven on my heart in true republican characters, else why that unison, that glow & expansion of heart, and elevation of soul which with many was experienced on the memorable fourth of March last, when these sentiments flowed from the heart, and came in such manly patriotic accents from the lips, and such true republican dignity from the respected Citizen just about to be inaugurated with those constitutional powers, which the decidedly manifest, and previous confidence of “The People” his fellow Citizens wished him to possess.
Since that auspicious period many, very many, not only of the Citizens of these States, but of the World have participated in a degree of the same pleasure by its perusal in their several tongues and languages, and under favor of divine providence it is hoped that the principles of true republicanism thus happily disseminated, will in due time be productive of a portion of that “Peace, Liberty, and Safety” which nothing but the diffusive light of the gospel of Jesus Christ and the universal prevalence of Christian motives, principles precepts and practice can increase and preserve to All People.
To Mr Cathcart who forwarded the inclosed had been sent in the language of the United States what is returned in Italian, the only acknowledgement of his having received the inaugural speech of the President of the United States, this has given occasion, and an individual though obscure, begs leave to present the inclosed to you Sir, as a token of that respect which I owe to the person who is the choice of that “people,” who, in opposition to the created hosts of dependents and all their influence, artifices and threatnings, evinced their firmness and patriotism, their discernment and good sense, in their choice.
Under these impressions and as it can be done in truth and sincerity I beg leave to subscribe myself, and
am Sir, very respectfully your Obedt. Servant
Jno Woodside
